DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated January 27. 2021 in response to a non-final office action. Claims 1, 6, 11, 14, 16, and 19 have been amended, no claims have been cancelled, and no new are added.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the Applicant’s amendment to the claims 1, 6, 11, and 16 to obviate previous rejection in regard to antecedent basis.  The previous rejection to the said claims is hereby withdrawn.
Response to Arguments
Applicant's arguments filed January 27. 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Gorokhov may disclose a relationship between an SRS bandwidth and a system bandwidth, but does not disclose a relationship between a bandwidth part and a system bandwidth. Accordingly, Gorokhov fails to teach or suggest that "a bandwidth part configured for the terminal corresponds to a portion of a system bandwidth," as recited in Claim 1. Furthermore, in Claim 1, a bandwidth part is information configured for a terminal, and a first SRW bandwidth and second SRS bandwidth are configured specifically for a bandwidth part of the terminal, and are defined within a bandwidth of the bandwidth part of the terminal. The claimed invention defines a bandwidth part for a terminal not supporting an entire system bandwidth. Also, a first SRS resource and a second SRS resource - which have different purposes are defined within the 

Examiner’s Response:
The Examiner respectively disagrees.  The amended claim limitation states wherein a bandwidth part configured for the terminal corresponds to a portion of a system bandwidth, and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part.
Gorokhov: [0077] teaches "SRS configuration module 314 can generate SRS bandwidths parameters that enable UE 230 to transmit SRS over a large portion of system bandwidth (i.e. bandwidth part configured for the terminal). In another example, SRS bandwidth can be only a part (portion) of the system bandwidth".
Gorokhov: [0055 and 0046] teaches and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part "bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth (first and second SRS bandwidths) over time (e.g., hop over the system bandwidth over time). In an example, UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth. Accordingly, SRS bandwidth hopping, when enabled by base station 112, allows UE 130 to cycle SRS transmissions through the entire cell-specific SRS bandwidth or a portion thereof (defined within a bandwidth of the bandwidth part)", and [0046] "Rather, UE 130 can transmit SRS 132 on frequencies different from uplink data transmissions (e.g., PUCCH or PUSCH transmissions) to facilitate a base station to evaluate the uplink between UE 130 and the base station across an entire system bandwidth and/or a portion thereof"). Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-10, 14-15, and 19-20 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (hereafter Liu), US Patent Publication 2018/0367205 A1 in view of Gorokhov, et al. .

Regarding Claim 1, Liu teaches A method performed by a terminal (UE) in a wireless communication system, the method comprising: receiving, from a base station (TRP 120), a dedicated radio resource control (RRC) message (higher layer signaling) including first sounding reference signal (SRS) configuration information (time/frequency resources) and second SRS configuration information, wherein the first SRS configuration information includes a first SRS resource, a first usage of the first SRS resource (Liu:  [0028] "In step 170, for channel acquisition, the TRP 120 allocates sounding reference signal ( SRS) resources to the subset (preferred) UE transmission beams for UL channel state information ( CSI) acquisition. For example, the TRP allocation may comprise sending a SRS configuration to the UE 110, wherein the SRS configuration includes time/frequency resources for SRS transmission and a SRS sequence to be used...The allocation can be signaled to the UE via higher layer signaling or via downlink control information (DCI)" where, as known in the art, a TRP is a 5G base station, and an RRC message is higher layer signaling);   
and wherein the second SRS configuration information includes a second SRS resource, a second usage of the second SRS resource, (Liu: [0031, Fig. 1B] "the TRP 120 may allocate multiple SRS resources in an uplink subframe so that one SRS resource is associated with one UE analog beam. Using the above example (two analog beams each associated with two antenna ports) each SRS resource may have two antenna ports. This means that a first SRS resource is allocated to the first beam and a second SRS resource is allocated to the second beam. Accordingly, the first resource is different than the second resource");
and transmitting, to the base station (TRP 120), a first SRS based on the first SRS configuration information and the second SRS based on the second SRS configuration information. (Liu: [0034, Fig. 1B] "In step 180, in embodiments, the UE 110 sends UE specific SRSs [first and second] precoded with UE selected precoders and rank(s) to the TRP 120").
Liu teaches receiving an RRC message including first and second SRS configuration information, including a first SRS resource, a first usage of the first SRS resource, but does not explicitly teach the configuration information including first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth; wherein a bandwidth part configured for the terminal corresponds to a portion of a system bandwidth, and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part.
However Gorokhov does teach first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth");
third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth", and [0075] "Serving base station 210 can maintain a plurality of sets of SRS configuration parameters, wherein each set is associated with a UE being served." interpreted that there may be multiple SRS configuration sets including the third and fourth information);
wherein a bandwidth part configured for the terminal (SRS bandwidths parameters) corresponds to a portion of a system bandwidth, (Gorokhov: [0077] "SRS configuration module 314 can generate SRS bandwidths parameters that enable UE 230 to transmit SRS over a large portion of system bandwidth. In another example, SRS bandwidth can be only a part of the system bandwidth"),
and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part (less than the cell-specific SRS bandwidth).  (Gorokhov: [0055] "bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time). In an example, UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth. Accordingly, SRS bandwidth hopping, when enabled by base station 112, allows UE 130 to cycle SRS transmissions through the entire cell-specific SRS bandwidth or a portion thereof", and [0046] "Rather, UE 130 can transmit SRS 132 on frequencies different from uplink data transmissions (e.g., PUCCH or PUSCH transmissions) to facilitate a base station to evaluate the uplink between UE 130 and the base station across an entire system bandwidth and/or a portion thereof").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Liu to include the teachings of Gorokhov in order for frequency hopping bandwidth and SRS bandwidth to be a part of the system bandwidth (Gorokhov: [0051, 0077]).
identifying whether to perform a frequency hopping for transmitting an SRS based on the first information on the first frequency hopping bandwidth and the second information on the first SRS bandwidth;
However, Mehta does teach identifying whether to perform a frequency hopping for transmitting a first SRS based on the first information on the first frequency hopping bandwidth and the second information on the first SRS bandwidth; (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency-hopping is disabled, as shown in the configuration 1024").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Liu and Gorokhov to include the teachings of Mehta in order for frequency hopping to be enabled or disabled based on the SRS bandwidth (Mehta: [0086]).

Regarding Claim 2, The method of claim 1, the combination of Liu, Gorokhov, and Mehta teaches wherein the first usage is associated with a beam management and the second usage is associated with an uplink channel state information (CSI) acquisition   (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds").

Regarding Claim 3, The method of claim 1, the combination of Liu, Gorokhov, and Mehta teaches wherein in case that the first SRS resource corresponds to a beam management and the second SRS resource corresponds to a channel state information (CSI) acquisition, the first SRS resource is different (duty cycle) from the second SRS resource.  (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds"). 

Regarding Claim 4, The method of claim 1, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is performed in case that the first frequency hopping bandwidth is less than the first SRS bandwidth.  (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency -hopping is disabled, as shown in the configuration 1024").
The rational and motivation for adding this teaching of Mehta is the same as for Claim 1.

Regarding Claim 5, The method of claim 1, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is not performed in case that the first frequency hopping bandwidth is greater than the first SRS bandwidth. (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency-hopping is disabled, as shown in the configuration 1024" where it is obvious that hopping is enabled when greater than SRS bandwidth).
The rational and motivation for adding this teaching of Mehta is the same as for Claim 1.

Regarding Claim 6, Liu teaches A terminal (UE 110) in a wireless communication system, the terminal comprising: a transceiver (Fig. 5, 500); and a controller (Fig. 4, 400) configured to: receive, from a base station (TRP 120) a dedicated radio resource control (RRC) message (higher layer signaling) including, first sounding reference signal (SRS) configuration information (time/frequency resources) and second SRS configuration information, wherein the first SRS configuration information includes a first SRS resource, a first usage of the first SRS resource (Liu:  [0028] "In step 170, for channel acquisition, the TRP 120 allocates sounding reference signal ( SRS) resources to the subset (preferred) UE transmission beams for UL channel state information ( CSI) acquisition. For example, the TRP allocation may comprise sending a SRS configuration to the UE 110, wherein the SRS configuration includes time/frequency resources for SRS transmission and a SRS sequence to be used...The allocation can be signaled to the UE via higher layer signaling or via downlink control information (DCI)" where, as known in the art, a TRP is a 5G base station and an RRC message is higher layer signaling);   
and wherein the second SRS configuration information includes a second SRS resource, a second usage of the second SRS resource, (Liu: [0031, Fig. 1B] "the TRP 120 may allocate multiple SRS resources in an uplink subframe so that one SRS resource is associated with one UE analog beam. Using the above example (two analog beams each associated with two antenna ports) each SRS resource may have two antenna ports. This means that a first SRS resource is allocated to the first beam and a second SRS resource is allocated to the second beam. Accordingly, the first resource is different than the second resource");
and transmit, to the base station (TRP 120), a first SRS based on the first SRS configuration information and the second SRS based on the second SRS configuration information. (Liu: [0034, Fig. 1B] "In step 180, in embodiments, the UE 110 sends UE specific SRSs [first and second] precoded with UE selected precoders and rank(s) to the TRP 120").
Liu teaches receiving an RRC message including first and second SRS configuration information, including a first SRS resource, a first usage of the first SRS resource, but does not explicitly teach the configuration information including first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth; wherein a bandwidth part configured for the terminal corresponds to a portion of a system bandwidth, and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part.
However Gorokhov does teach first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth");
third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth", and [0075] "Serving base station 210 can maintain a plurality of sets of SRS configuration parameters, wherein each set is associated with a UE being served." interpreted that there may be multiple SRS configuration sets including the third and fourth information);
wherein a bandwidth part configured for the terminal (SRS bandwidths parameters) corresponds to a portion of a system bandwidth, (Gorokhov: [0077] "SRS configuration module 314 can generate SRS bandwidths parameters that enable UE 230 to transmit SRS over a large portion of system bandwidth. In another example, SRS bandwidth can be only a part of the system bandwidth"),
and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part (less than the cell-specific SRS bandwidth).  (Gorokhov: [0055] "bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time). In an example, UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth. Accordingly, SRS bandwidth hopping, when enabled by base station 112, allows UE 130 to cycle SRS transmissions through the entire cell-specific SRS bandwidth or a portion thereof", and [0046] "Rather, UE 130 can transmit SRS 132 on frequencies different from uplink data transmissions (e.g., PUCCH or PUSCH transmissions) to facilitate a base station to evaluate the uplink between UE 130 and the base station across an entire system bandwidth and/or a portion thereof").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Liu to include the teachings of Gorokhov in order for frequency hopping bandwidth and SRS bandwidth to be a part of the system bandwidth (Gorokhov: [0051, 0077]).
Continuing, the combination of Liu and Gorokhov does not explicitly teach identify whether to perform a frequency hopping for transmitting an SRS based on the first information on the first frequency hopping bandwidth and the second information on the first SRS bandwidth;
However, Mehta does teach identify whether to perform a frequency hopping for transmitting a first SRS based on the first information on the first frequency hopping bandwidth and the second information on the first SRS bandwidth; (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency-hopping is disabled, as shown in the configuration 1024").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Liu and Gorokhov to include the teachings of Mehta in order for frequency hopping to be enabled or disabled based on the SRS bandwidth (Mehta: [0086]).

Regarding Claim 7, The terminal of claim 6, the combination of Liu, Gorokhov, and Mehta teaches wherein the first usage is associated with a beam management and the second usage is associated with an uplink channel state information (CSI) acquisition.  (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds").

Regarding Claim 8, The terminal of claim 6, the combination of Liu, Gorokhov, and Mehta teaches wherein in case that the first SRS resource corresponds to a beam management and the second SRS resource corresponds to a channel state information (CSI) acquisition, the first SRS resource is different (duty cycle) from the second SRS resource.  (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds").

Claim 9, The terminal of claim 6, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is performed in case that the first frequency hopping bandwidth is less than the first SRS bandwidth.  (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency -hopping is disabled, as shown in the configuration 1024").
The rational and motivation for adding this teaching of Mehta is the same as for Claim 6.

Regarding Claim 10, The terminal of claim 9, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is not performed in case that the first frequency hopping bandwidth is greater than the first SRS bandwidth. (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency-hopping is disabled, as shown in the configuration 1024" where it is obvious that hopping is enabled when greater than SRS bandwidth).
The rational and motivation for adding this teaching of Mehta is the same as for Claim 6.

Regarding Claim 14, The method of claim 11, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is performed in case that the first frequency hopping bandwidth is less than the first SRS bandwidth.  (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency -hopping is disabled, as shown in the configuration 1024").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Liu and Gorokhov to include the teachings of Mehta in order for frequency hopping to be enabled or disabled based on the SRS bandwidth (Mehta: [0086]).

Regarding Claim 15, The method of claim 14, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is not performed in case that the first frequency hopping bandwidth is greater than the first SRS bandwidth. (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency-hopping is disabled, as shown in the configuration 1024" where it is obvious that hopping is enabled when greater than SRS bandwidth).
The rational and motivation for adding this teaching of Mehta is the same as for Claim 14.

Regarding Claim 19, The base station of claim 16, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is performed in case that the first frequency hopping bandwidth is less than the first SRS bandwidth.  (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency -hopping is disabled, as shown in the configuration 1024").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Liu and Gorokhov to include the teachings of Mehta in order for frequency hopping to be enabled or disabled based on the SRS bandwidth (Mehta: [0086]).

Regarding Claim 20, The base station of claim 19, the combination of Liu, Gorokhov, and Mehta teaches wherein the frequency hopping is not performed in case that the first frequency hopping bandwidth is greater than the first SRS bandwidth. (Mehta: [0086, Fig. 10] "When the SRS hopping bandwidth is less than or equal to the SRS bandwidth, the frequency-hopping is disabled, as shown in the configuration 1024" where it is obvious that hopping is enabled when greater than SRS bandwidth).
The rational and motivation for adding this teaching of Mehta is the same as for Claim 19.

Claims 11-13 and 16-18 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (hereafter Liu), US Patent Publication 2018/0367205 A1 in view of Gorokhov, et al. (hereafter Gorokhov) US Patent Publication 2011/0098054 A1.

Regarding Claim 11, Liu teaches A method performed by a base station (TRP 120) in a wireless communication system, the method comprising: transmitting, to a terminal (UE 110), a dedicated radio resource control (RRC) message (higher layer signaling) including first sounding reference signal (SRS) configuration information (time/frequency resources) and second SRS configuration information, wherein the first SRS configuration information includes first SRS resource, a first  usage of the first SRS resource, (Liu:  [0028] "In step 170, for channel acquisition, the TRP 120 allocates sounding reference signal ( SRS) resources to the subset (preferred) UE transmission beams for UL channel state information ( CSI) acquisition. For example, the TRP allocation may comprise sending a SRS configuration to the UE 110, wherein the SRS configuration includes time/frequency resources for SRS transmission and a SRS sequence to be used...The allocation can be signaled to the UE via higher layer signaling or via downlink control information (DCI)" where, as known in the art, a TRP is a 5G base station and an RRC message is higher layer signaling);   
and wherein the second SRS configuration information includes second SRS resource, a second usage of the second SRS resource, (Liu: [0031, Fig. 1B] "the TRP 120 may allocate multiple SRS resources in an uplink subframe so that one SRS resource is associated with one UE analog beam. Using the above example (two analog beams each associated with two antenna ports) each SRS resource may have two antenna ports. This means that a first SRS resource is allocated to the first beam and a second SRS resource is allocated to the second beam. Accordingly, the first resource is different than the second resource");
and receiving, from the terminal (UE 110), the first SRS based on the first SRS configuration information and the second SRS based on the second SRS configuration information.  (Liu: [0034, Fig. 1B] "In step 180, in embodiments, the UE 110 sends UE specific SRSs [first and second] precoded with UE selected precoders and rank(s) to the TRP 120").
Liu teaches a base station transmitting an RRC message to a terminal including first and second SRS configuration information, including a first SRS resource, a first usage of the first SRS resource, but does not explicitly teach the configuration information including first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth; wherein the bandwidth part corresponds to a portion of a system bandwidth.
However Gorokhov does teach first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth");
third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth", and [0075] "Serving base station 210 can maintain a plurality of sets of SRS configuration parameters, wherein each set is associated with a UE being served." interpreted that there may be multiple SRS configuration sets including the third and fourth information);
and wherein a bandwidth part configured for the terminal (SRS bandwidths parameters) corresponds to a portion of a system bandwidth, (Gorokhov: [077] "SRS configuration module 314 can generate SRS bandwidths parameters that enable UE 230 to transmit SRS over a large portion of system bandwidth. In another example, SRS bandwidth can be only a part of the system bandwidth"),
and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part (less than the cell-specific SRS bandwidth).  (Gorokhov: [0055] "bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time). In an example, UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth. Accordingly, SRS bandwidth hopping, when enabled by base station 112, allows UE 130 to cycle SRS transmissions through the entire cell-specific SRS bandwidth or a portion thereof")...
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Liu to include the teachings of Gorokhov in order for frequency hopping bandwidth and SRS bandwidth to be a part of the system bandwidth (Gorokhov: [0051, 0077]).

Regarding Claim 12, The method of claim 11, the combination of Liu and Gorokhov teaches wherein the first usage is associated with a beam management and the second usage is associated with an uplink channel state information (CSI) acquisition.  (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds").

Regarding Claim 13, The method of claim 11, the combination of Liu and Gorokhov teaches wherein if the first SRS resource corresponds to a beam management and the second SRS resource corresponds to a channel state information (CSI) acquisition, the first SRS resource is different (duty cycle) from the second SRS resource..  (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds"). 

Regarding Claim 16, Liu teaches A base station (TRP 120) in a wireless communication system, the base station comprising: a transceiver (Fig. 5, 500) configured to transmit and receive a signal; (Liu: [0054] FIG. 5 illustrates a block diagram of a transceiver 500 adapted to transmit and receive signaling over a telecommunications network. The transceiver 500 may be installed in a TRP or in a UE");
and a controller (Fig. 4, 400) configured to: transmit, to a terminal (UE 110), a dedicated radio resource control (RRC) message (higher layer signaling) including first sounding reference signal (SRS) configuration information and second SRS configuration information, wherein the first SRS configuration information includes a first SRS resource, a first usage of the first SRS resource,  (Liu:  [0028] "In step 170, for channel acquisition, the TRP 120 allocates sounding reference signal ( SRS) resources to the subset (preferred) UE transmission beams for UL channel state information ( CSI) acquisition. For example, the TRP allocation may comprise sending a SRS configuration to the UE 110, wherein the SRS configuration includes time/frequency resources for SRS transmission and a SRS sequence to be used...The allocation can be signaled to the UE via higher layer signaling or via downlink control information (DCI)" where, as known in the art, a TRP is a 5G base station and an RRC message is higher layer signaling);   
and wherein the second SRS configuration information includes second SRS resource,  a second usage of the second SRS resource, (Liu: [0031, Fig. 1B] "the TRP 120 may allocate multiple SRS resources in an uplink subframe so that one SRS resource is associated with one UE analog beam. Using the above example (two analog beams each associated with two antenna ports) each SRS resource may have two antenna ports. This means that a first SRS resource is allocated to the first beam and a second SRS resource is allocated to the second beam. Accordingly, the first resource is different than the second resource");
and receive, from the terminal (UE 110), the first SRS based on the first SRS configuration information and the second SRS based on the second SRS configuration information.  (Liu: [0034, Fig. 1B] "In step 180, in embodiments, the UE 110 sends UE specific SRSs [first and second] precoded with UE selected precoders and rank(s) to the TRP 120").
Liu teaches a base station transmitting an RRC message to a terminal including first and second SRS configuration information, including a first SRS resource, a first usage of the first SRS resource, but does not explicitly teach the configuration information including first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth within the bandwidth part; wherein the bandwidth part corresponds to a portion of a system bandwidth.
first information on first frequency hopping bandwidth, and second information on first SRS bandwidth; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth");
third information on second frequency hopping bandwidth, and fourth information on second SRS bandwidth within the bandwidth part; (Gorokhov: [0051] "Yet another configurable parameter is a frequency hopping bandwidth, which can be established by base station 112. SRS bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time)...UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth", and [0075] "Serving base station 210 can maintain a plurality of sets of SRS configuration parameters, wherein each set is associated with a UE being served." interpreted that there may be multiple SRS configuration sets including the third and fourth information);
and wherein a bandwidth part configured for the terminal (SRS bandwidths parameters) corresponds to a portion of a system bandwidth, (Gorokhov: [077] "SRS configuration module 314 can generate SRS bandwidths parameters that enable UE 230 to transmit SRS over a large portion of system bandwidth. In another example, SRS bandwidth can be only a part of the system bandwidth"),
and wherein the first SRS bandwidth and the second SRS bandwidth are specific for the bandwidth part of the terminal and are defined within a bandwidth of the bandwidth part (less than the cell-specific SRS bandwidth).  (Gorokhov: [0055] "bandwidth hopping enables UE 130 to transmit SRS 132 at different portions of the cell-specific SRS bandwidth over time (e.g., hop over the system bandwidth over time). In an example, UE 130 can be configured with a UE-specific SRS bandwidth that is less than the cell-specific SRS bandwidth. Accordingly, SRS bandwidth hopping, when enabled by base station 112, allows UE 130 to cycle SRS transmissions through the entire cell-specific SRS bandwidth or a portion thereof")...
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Liu to include the teachings of Gorokhov in order for frequency hopping bandwidth and SRS bandwidth to be a part of the system bandwidth (Gorokhov: [0051, 0077]).

Regarding Claim 17, The base station of claim 16, the combination of Liu and Gorokhov teaches wherein the first usage is associated a beam management and the second usage is associated with an uplink channel state information (CSI)  acquisition.   (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds").

Regarding Claim 18, The base station of claim 16, the combination of Liu and Gorokhov teaches wherein in case that the first SRS resource corresponds to a beam management and the second SRS resource corresponds to a channel state information (CSI) acquisition, the first SRS resource is different (duty cycle) from the second SRS resource..  (Liu:  [0046] "the TRP 120 may provide two types of SRS resources. For beam selection/management, the TRP 120 may allocate SRS having a long duty cycle (e.g., transmit every several hundred milliseconds, e.g., 100, 200 or 500 milliseconds) and for channel state information (CSI) acquisition, the TRP 120 may allocate SRS having a short duty cycle (e.g., every 5, 10 or 20 milliseconds"). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/R.L.S/Examiner, Art Unit 2416              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416